329 F.2d 149
Carl THAYSEN, Appellant,v.LUMBERMENS MUTUAL CASUALTY COMPANY, Appellee.
No. 14698.
United States Court of Appeals Third Circuit.
Argued March 13, 1964.
Decided March 16, 1964.

Francis A. Ferrara, Chester, Pa. (Garland D. Cherry, Chester, Pa., on the brief), for appellant.
Norman Paul Harvey, Philadelphia, Pa., for appellee.
Before BIGGS, Chief Judge, and HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
This civil action was removed to the federal district court from the Common Pleas Court of Delaware County, Pennsylvania, in which it commenced. 28 U.S.C.A. § 1446. The appellant's motion for remand was denied and the appellee was granted leave to amend the jurisdictional allegations of its petition for removal. The present appeal followed. The denial of a motion for remand, such as we have here, is not a final decision appealable under § 1291 of Title 28 U.S. C.A. Peterson v. Brotherhood of Locomotive Firemen and Enginemen, et al., 268 F.2d 567 (7th Cir. 1959); Wynn v. Reconstruction Finance Corp., 212 F.2d 953 (9th Cir. 1954); Tinkoff v. Holly, 209 F.2d 527 (7th Cir. 1954); Lewis v. E. I. Du Pont De Nemours & Co., 183 F.2d 29, 21 A.L.R.2d 757 (5th Cir. 1950). As an interlocutory decision it is not within the category of those orders appealable under § 1292 of Title 28 U.S.C.A.


2
The appeal will be dismissed for lack of jurisdiction.